DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending:	
		Claims 1-10 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kim Bui on 11/19/2021.
Please amend the claims as follows:
	 Claim 1. An apparatus for treating wastewater (1) based on biodegradation - recombination - biodegradation process, comprises: 
	a shell (1.1) comprising two halves facing each other; 
	the space inside the shell (1.1) is divided into a first chamber (1.2) and a second chamber (1.3) by a divider wall (1.4), wherein: 
	the first chamber (1.2) contains biological medium suitable for heterotrophic microorganisms growth, and is divided into three regions, in order from top to bottom, including: 	an upper region (V1) has a mixing chamber (A) for receiving wastewater and clean water and mixing the clean water to the wastewater to dilute the wastewater before treatment, and a water sprayer (R) located above the upper region (V1) for spraying clean water to wash garbage, 

	a lower region (V3) for receiving settled inorganic sludge and a part of organic sludge, 
	a vertical pipe (1.8) passes through the biological beds (1.6) in the middle region (V2), has a lower end connected to the lower region (V3) and an upper end is higher than a water inlet pipe of the first chamber (1.2) [[(V1)]] so that water in the upper region (V1) does not directly overflow into the vertical pipe (1.8) when the apparatus is in normal mode, 
	a horizontal pipe (1.9) is connected to the vertical pipe (1.8) at a position higher than the middle region (V2), passes through the divider wall (1.4) to enter the second chamber (1.3), the horizontal pipe has a valve (K1) to regulate flow of wastewater from the first chamber (1.2) to the second chamber (1.3); 
	an overflow pipe (1.10) is connected to the vertical pipe (1.8) at a height of nearly equal to height of the water inlet pipe of the first chamber (1.2), and passes through the divider wall (1.4) to enter the second chamber (1.3); 
	the second chamber (1.3) contains the biological beds (1.6) in a fourth region (V4) on a support frame (1.7), wherein the support frame (1.7) itself is an air duct for conveying air from an air blower to supply air to the biological beds (1.6) in the second chamber (1.3) through valves (K5 and K6) and diffusers located in lower part of the support frame (1.7); 
	[[the]] a fifth region (V5) located beneath said fourth region (V4) to store clean water which has been treated and sediment; 
	a vertical pipe (1.14) passes through the biological beds (1.6) and has a lower end connected to the fifth region (V5) and an upper end at a height equal to the height of the upper end of the vertical pipe (1.8), the vertical pipe (1.14) is connected to a discharge tank (B) via a discharge 
	an overflow pipe (1.16) connects the vertical pipe (1.14) to the discharge tank (B) at a height equal to the height of the overflow pipe (1.10); 
	a biological safety pipe (1.11) connects the vertical pipe (1.8) to the discharge tank (B) at a position lower than the horizontal pipes 
	a return pipe (1.12) has one end connected to the mixing chamber fifth region (V5) and is connected to an air blower (1.13) to receive compressed air from the air blower to pump a part of clean water from the fifth region (V5) through the return pipe (1.12) for returning to chamber supplying upper region (V1) to wash the garbage.  
	 Claim 2. The apparatus according to claim 1, wherein each of the half shell is integrally molded or is assembled from pre-made modular plates, thereby enabling to assembly the apparatus to an apparatus of arbitrary size.  
	 Claim 3. The apparatus according to claim 1, wherein the biological beds (1.6) are in form of porous plates having a planar surface and another surface having protrusion 
	 Claim 4. The apparatus according to claim 
	 Claim 5. A system for collecting and treating wastewater combining rainwater drainage used for buildings, comprises: - at least one wastewater treatment apparatus (1) according to any one of claims 1 to 4; - a indoor pipe system for collecting and transferring an outdoor pipe system for transferring transferring 
	 Claim 6. The system according to claim 5, wherein the system further comprises an energy dissipater 
	 Claim 7. The system according to claim 6, wherein the energy dissipater a lower connector (4.4), peep hole (4.5) with a lid made of transparent 
	 Claim 8. The system according to claim 5, wherein the system further comprises a energy storage device (5), said energy storage device comprises a rectangular tank (5.1) for containing water comprising a first compartment compartment rectangular tank (5.1); a spill gate (5.6); outlet (5.7); the bottom of the rectangular tank (5.1) is connected to a horizontal tube (5.8); a screen (L) is arranged in downstream rectangular tank (5.1) to separate and store waste; a vent hole (5.11) for connecting the first compartment (5.2) to a water pump (9).  

	 Claim 10. The system according to claim channel wastewater .  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are: Kondo (JP H09155383).
	Kondo teaches an apparatus for treating wastewater based on biodegradation - recombination - biodegradation process, comprises: a shell (housing) (see Fig. 1), the space inside the shell is divided into a first chamber (Fig. 1, 2) and a second chamber (Fig. 1, 3) by a divider wall (Fig. 1, 13), wherein: the first chamber is divided into three regions, in order from top to bottom, including: 	an upper region (see Fig. 1),	a middle region (see Fig. 1) contains biological beds for immobilizing anaerobic microorganism (see ¶8) (Fig. 1, 6), a lower region (see Fig. 1) for receiving settled inorganic sludge and a part of organic sludge, a vertical pipe (piping from pump 9) (see Fig. 1) passes through the biological beds in the middle region (see Fig. 1), has a lower end connected to the lower region (see Fig. 1) and an upper end a water inlet pipe (Fig. 1, 1a) of the first chamber, a horizontal pipe (see Fig. 1) is connected to the vertical pipe at a position higher than the middle region (see Fig. 1), passes through the divider wall to enter the second chamber (see Fig. 1),	the second chamber contains the biological beds (second biological filtration layer) (see ¶8) (Fig. 1, 7) in a fourth region (see Fig. 1); a fifth region (see Fig. 1) located beneath said fourth region to store clean water which has been treated and sediment; a return pipe (Fig. 1, 11).	

	While some of the above features are known in the prior art (see pertinent art in conclusion), it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kondo by incorporating features (1)-(13) because there is no suggestion or motivation to incorporate said features; additionally it is not obvious because said features would make the design and operation of Kondo more complex.  Therefore for claim 1 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muscat (FR 2984873), Fujita (JP 2004174433), Oba (JP 2005177695), Kobayashi (JP 3656820), Sato (JP 3688146), Sumiyoshi (JP H0639391), Kondo (JP H09155383), Kiene (WO 2009/109308), Couch (US 2005/0126995), Ueda (USPN 5,277,798), McDonald (USPN 5,500,112) and Cameron (USPN 6,890,439).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778